NEWMAN, Senior Judge,
dissenting in part; concurring in part:
I dissent from so much of the order as dismisses this appeal. I would remand the record to the trial court to permit reconsideration of the certification issue in light of Peoples, supra. If the trial court again decided to certify a final judgment for interlocutory appeal, the court would then be required to state reasons for such certification in accord with our Peoples holding. If, upon reconsideration, the trial court decided not to certify under R. 54(b), the trial court should then request us to remand the case, see *1236Smith v. Pollin, 90 U.S.App.D.C. 178, 194 F.2d 349 (1952), so that it could vacate its present certification. To the extent that one may argue that Peoples leaves dismissal as our sole option, I would give Peoples only prospective application. See Mendes v. Johnson, 389 A.2d 781 (D.C.1978) (en banc).
I concur fully in the comments with respect to the civil conspiracy issue. Indeed, it is perhaps a polite understatement to say that appellees “virtually” conceded this point at oral argument.